Case 2:21-cv-00507-DBP Document 2-6 Filed 08/25/21 PageID.129 Page 1 of 4




                         EXHIBIT D
Case 2:21-cv-00507-DBP  Document
     Case 2:19-cv-00796-BSJ      2-6 Filed
                            Document  42-4 08/25/21  PageID.130
                                            Filed 06/18/20 Page 1Page
                                                                  of 3 2 of 4




                       EXHIBIT 3
Case 2:21-cv-00507-DBP  Document
     Case 2:19-cv-00796-BSJ      2-6 Filed
                            Document  42-4 08/25/21  PageID.131
                                            Filed 06/18/20 Page 2Page
                                                                  of 3 3 of 4
Case 2:21-cv-00507-DBP  Document
     Case 2:19-cv-00796-BSJ      2-6 Filed
                            Document  42-4 08/25/21  PageID.132
                                            Filed 06/18/20 Page 3Page
                                                                  of 3 4 of 4
